Mr. Justice Waterman delivered the opinion of the Court. This is a case arising upon a bill brought to set aside the Avill of Bridget U. White, deceased. One Thomas Kearns, a legatee under the Avill, Avas not made a party to the suit. The decree rendered, setting aside the will, was therefore Avitliout effect as to him, and as to him the appellants remain executors. The failure to make him a party is reversible error. All persons Avho may be injuriously affected by the decree sought should be made parties to a bill. Prentice v. Kim-ball, 19 Ill. 320; Hopkins v. Roseclare Lead Co., 72 Ill. 373; Brown v. Riggin, 94 Ill. 560; Freeman v. Earley, 117 Ill. 317; Howell v. Foster, 122 Ill. 296. Thomas Kearns, while neither a party in the court below nor in this court, has nevertheless here filed a disclaimer of any objection to the decree rendered by the Superior Court, and it is urged that thereby the error, existing because of the failure to make him a party, has been removed. As the decree must' be reversed for other errors, we do not deem it necessary to pass upon this question, which it is not likely will arise upon another trial. The bill alleged that the testatrix was not, at the time she executed the will, of sound mind and memory; also that she was improperly and unduly influenced thereto by fraudulent practices, and that her signature was procured by a false representation of what the paper she signed contained. Upon the hearing, evidence to sustain these charges having been given by the complainants, the proponents of the will offered to show statements concerning the same, made by the testatrix from two to four days after it was executed. Objection being made, counsel for the defendants stated the nature and object-of the proposed evidence, as follows: “ My object is to show that Mrs. White knew what she was about; we have introduced evidence tending to show the previous state of mind of the testatrix; we now wish to show that that state of mind continued past the time of the execution of the will, and for that purpose we offer to show the subsequent declarations of the testatrix regarding the will itself.” We think that such evidence was admissible, and that the court erred in rejecting it. Where issues such as are involved in this case are made, the declarations of the testator accompanying the act are always admissible as' affording, perhaps, the most satisfactory evidence of the condition of his mind, as well as of the influences which have led him to do what he has. The previous declarations of the testator have always been admitted as affording evidence of his mental condition. As mental strength and xveakness are naturally of sloxv groxvth, it is manifest that the condition of one’s mind a fexv days after the doing of an act presents strong exddence of what it xvas at the time of the act. Shaller v. Bunistead et al., 99 Mass. 112, 120, 122; Waterman et al. v. Whitney et al., 11 N. Y. 157; Marsey v. Huntington, 118 Ill. 80-88; Boylan v. Meeker, 28 N. J. L. 274; Robinson v. Hutchinson, 26 Vt. 47; Rambler v. Tyron, 7 Sergeant & Rawle, 90. The objection made to the questions propounded to Mrs. Railton, asking her if she did not say to Margaret Callanan various things, should have been sustained. The questions were not cross-examination. The decree of the Superior Court is reversed and the cause is remanded.